DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-3, 5-10 in the reply filed on 2/23/2022 is acknowledged. The traverse is on the ground that prior art Standaert does not teach the common technical feature of the composition as claimed in newly amended claim 3. Please refer to the claim rejection below for the detailed prior art teaching of the common technical feature of the composition of claim 3. 
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/23/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3, 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “a soluble nucleating agent”. It is unclear if the nucleating agent is soluble in a specific organic solvent or water or something else. For purposes of expediting prosecution, it is interpreted as “a nucleating agent”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ommundsen et al (US 2009/0306271, hereafter ‘271) in view of Ommundsen et al (US 2010/0004378, hereafter ‘378).
‘271 teaches a composition for making biaxially oriented films comprising 45-55 wt% of polymer A and 45-55 wt% of polymer B [0021]. The polymer A is a polypropylene homopolymer [0022]. The polymer B is a random copolymer of propylene and ethylene comprising 0.5-10 wt% of comonomer [0027, 0103]. The composition further comprises nucleating agents [0049]. The total comonomer content is 0.5-6 wt% [0012]. The xylene soluble fraction is 5-15 wt% [0030]. The melt flow rate of the composition is at least 6g/10min [0012]. The polymers can be made by a metallocene catalyst [0040]. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
‘271 does not teach the content of nucleating agent.
However, ‘378 discloses a similar composition and teaches non-polymeric nucleating agent can be used in an amount of 0.01-3 wt% [0040]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include nucleating agent in an amount like claimed because it is recognized in the art that amount is suitable for the composition. 
‘271 is silent with respect to the haze value, Konig B parameter and retained notched impact strength of the composition. However, the combination of teachings from ‘271 and ‘378 have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ommundsen et al (US 2009/0306271, hereafter ‘271) in view of Ommundsen et al (US 2010/0004378, hereafter ‘378) and further in view of Resconi et al (US 2014/0220326).
‘271 and ‘378 teach the limitation of claim 3, as discussed above.
‘271 and ‘378 do not teach a molecular weight distribution like claimed.
However, Resconi discloses a biaxially oriented PP film and teaches the MWD is 3-5 [0045]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the MWD like claim because it is recognized in the art the claimed MWD is suitable for the biaxially oriented PP film composition.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 3, 5, 7-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No.10,995,205. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘205 claims a composition of a PP homopolymer, a PP copolymer and a nucleating agent.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763